Allowable Subject Matter
Claims 1, 2, 4-6, 8-10, 12-14, 16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record, either when taken alone or in combination, fails to disclose or suggest the claimed LLC converter, particularly comprising, “ switches; and a controller coupled to the switches, the controller configured to: in response to determining that a primary side current of the LLC converter is below a first threshold, increase an off-time for the switches; in response to determining that the primary side current is above a second threshold, decrease the off-time for the, wherein the second threshold is higher than the first threshold; in response to determining that the primary side current falls below a third threshold, initiate burst mode, wherein the third threshold is higher than the second threshold and in response to determining that the primary side current exceeds the third threshold, initiate exiting the burst mode.”
Claims 2, 4-6, and 8 depend from claim 1, and therefore are allowable for the same reason as above.
Claim 9 recites substantially similar limitations as claim 1, but in the form of a method rather than the apparatus. Therefore, mutatis mutandis, claim 9 is allowable for substantially the same reasons as given above for claim 1.
Claims 10 and 12-14 depend from claim 9, and therefore are allowable for the same reasoning given above.
With respect to claim 16, the prior art of record, either when taken alone or in combination, fails to disclose or suggest the controller particularly configured as recited, specifically to, “in response to determining that a primary side current of the LLC converter is below a first threshold: increase an off-time for switches in the LLC converter; in response to determining that the primary side current is above a second threshold: decrease the off-time of the switches in the LLC converter, wherein the second threshold is higher than the first threshold; in response to determining that the primary side current falls below a third threshold, initiate burst mode, wherein the third threshold is higher than the second threshold; and in response to determining that the primary side current exceeds the third threshold, initiate exiting the burst mode.”
Claims 18-20 depend from claim 16, and therefore are allowable for the same reasoning given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRED E FINCH III/Primary Examiner, Art Unit 2838